Citation Nr: 9934314	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  90-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss disability.  

2.  Entitlement to a compensable disability evaluation for 
bilateral perforated tympanic membranes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1989 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder; 
recharacterized the veteran's service-connected bilateral ear 
disorder as otitis media with hearing loss evaluated as 
noncompensable; and denied increased disability evaluations 
for his service-connected malaria and dermatitis.  In 
November 1989, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
April 1991, the Board remanded the veteran's claims to the RO 
for additional action.  In May 1992, the Board remanded the 
veteran's claims to the RO for additional development of the 
record.  

In March 1993, the RO, in pertinent part, recharacterized the 
veteran's bilateral ear disability as non-suppurative otitis 
media, bilateral hearing loss, and bilateral perforated 
tympanic membranes; assigned noncompensable schedular 
evaluations for those disabilities; and granted a 10 percent 
rating for the veteran's multiple noncompensable disabilities 
under the provisions of 38 C.F.R. § 3.324 (1992).  In 
February 1994, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
and remanded that issue to the RO for additional action.  

In May 1996, the Board denied service connection for a 
chronic acquired psychiatric disability to include 
paranoid-type schizophrenia; granted a 10 percent evaluation 
for otitis media, denied compensable evaluations for malaria 
and dermatitis; and remanded the issues of the veteran's 
entitlement to compensable evaluations for bilateral hearing 
loss disability and bilateral perforated tympanic membranes 
to the RO for additional action.  In April 1997, the RO 
referred the veteran's claims to the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In 
April 1998, the Acting Director, VA Compensation and Pension 
Service determined that the veteran's service-connected 
bilateral hearing loss disability and bilateral perforated 
tympanic membranes did not present such an exceptional or 
unusual disability picture as to warrant assignment of 
extraschedular evaluations.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.   The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level V hearing in the 
right ear and Level I hearing in the left ear.  

3.  The maximum schedular evaluation for bilateral perforated 
tympanic membranes is currently in effect.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
Diagnostic Code 6100 (1999).  

2.  The criteria for a compensable evaluation for bilateral 
perforated tympanic membranes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87, 
Diagnostic Code 6211 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with chronic suppurative otitis media and an 
associated perforated left eardrum.  In January 1946, service 
connection was established for bilateral otitis media and a 
10 percent evaluation was assigned for that disability.  

The report of a February 1948 VA examination for compensation 
purposes notes that the veteran exhibited bilateral auditory 
acuity of 20/20 for conversational voice and 15/15 for 
whispered voice; a scarred right tympanic membrane; and a 
scarred and perforated left tympanic membrane.  In August 
1948, the veteran's service-connected bilateral ear 
disability was recharacterized as bilateral otitis media with 
bilateral perforated tympanic membranes evaluated as 
noncompensable.  

In February 1989, the RO recharacterized the veteran's 
service-connected bilateral ear disability as otitis media 
with hearing loss disability evaluated as noncompensable.  In 
March 1993, the RO, in pertinent part, recharacterized the 
veteran's bilateral ear disabilities as non-suppurative 
otitis media, bilateral hearing loss disability, and 
bilateral perforated tympanic membranes; assigned 
noncompensable evaluations for those disabilities; and 
granted a 10 percent rating for the veteran's multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324 (1992).  

II.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  In June 1999, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to ear disabilities.  The Court 
has clarified that "where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
... to do otherwise and the Secretary did so."  Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  The Board observes 
that the June 1999 amendment made no substantive changes which 
would impact the veteran's claim.  Thus, neither version is 
more favorable to the veteran's claim.  

1.  Bilateral Hearing Loss Disability

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a pure 
tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In a September 1989 written statement, the veteran advanced 
that he was unable to follow conversations while in a group 
of people and had learned to read lips.  A November 1989 
written statement from Leonard H. Akes, M.D., conveys that 
the veteran was diagnosed with right ear deafness and left 
ear diminished hearing.  A November 1989 physical evaluation 
from Robert B. Springer, M.D., relates that the veteran 
complained of "no hearing" in his right ear and "very 
little" hearing in his left ear.  Dr. Springer commented 
that:

The patient's cognitive deficit precluded 
standard audiometric assessment.  On the 
basis of four frequencies in each ear, 
the results show significantly worse 
hearing on the right than on the left.  
The AAOO hearing disability criteria 
cannot be applied to these figures.  

At a November 1989 VA examination for compensation purposes, 
the veteran exhibited, pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
45
75
85
LEFT

20
20
40
40

The audiological examiner commented that the veteran's 
apparent cognitive deficient rendered him "unable to respond 
to standard speech recognition test stimuli" and "pure tone 
thresholds were the best estimate of his organic hearing 
function."  The examiner reported Level V speech recognition 
ability in the right ear and Level I in the left ear.  The 
veteran was diagnosed with otitis media and severe hearing 
loss disability.  

A July 1991 written statement from Kathleen E. Maley, D.O., 
indicated that the veteran could not hear normal speech and 
"must be shouted at at very close range."  At a February 
1993 VA examination for compensation purposes, the veteran 
complained of bilateral impaired hearing.  On audiological 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
75
85
LEFT

20
20
50
50

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 94 percent in the left ear.  
The veteran was diagnosed with moderate to profound hearing 
loss in the right ear and mild to severe high frequency 
hearing loss in the left ear consistent with bilateral 
tympanic membrane perforations.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The findings of the November 1989 and the February 1993 VA 
audiological evaluations convey that the veteran exhibited 
Level V hearing in the right ear and Level I hearing in the 
left ear and Level III hearing in the right ear and Level I 
hearing in the left ear, respectively.  38 C.F.R. § 4.85, 
Tables VI, VIA (1999).  Such findings do not support the 
assignment of a compensable evaluation under the provisions 
of 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (1999).  

The veteran and the accredited representative advance on 
appeal that the current clinical findings most closely 
approximate the criteria for a compensable evaluation or, in 
the alternative, the veteran's bilateral hearing loss 
disability warrants assignment of an extraschedular 
evaluation.  The Court has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board finds the results of specific testing 
conducted by skilled individuals to be more probative than 
the lay opinions.  The clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999) 
and do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Indeed, the veteran's bilateral 
ear disability picture is fully encompassed within his 
service-connected bilateral hearing loss disability, otitis 
media, and bilateral perforated tympanic membranes.  
Therefore, the Board concludes that a compensable evaluation 
is not warranted for the veteran's bilateral hearing loss 
disability.  

2.  Bilateral Perforated Tympanic Membranes

Perforation of the tympanic membrane warrants a 
noncompensable disability evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6211 (1999).  The Board observes that the 
veteran is currently in receipt of the maximum evaluation 
available for perforated tympanic membranes under Diagnostic 
Code 6211.  The veteran's symptomatology falls squarely 
within the schedular criteria set forth by the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6211 (1999) and does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, a compensable disability 
evaluation for the veteran's service-connected bilateral 
perforated tympanic membranes is denied.  


ORDER

An increased evaluation for bilateral hearing loss disability 
is denied.  An increased evaluation for bilateral perforated 
tympanic membranes is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

